DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amended claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maynus [US 5,010,529].
Claim 1, Maynus discloses an actuator device [150] for change of state of an electronic-control apparatus [10] for underwater use comprising a main body [body of 150 
	Claim 2, Maynus discloses the actuator device according to claim 1, wherein the main body [body of 150] of the actuator device [150] is at least in part shaped like an obligate housing [figure 1] capable of containing at least part of the apparatus [150 fits in guide 14 of 10]. 

Claim 5, Maynus discloses the actuator device according to claim 1, wherein the actuator device [150] is designed for bringing about passage of the electronic-control apparatus from an ON state to an OFF state, and vice versa [circuitry associated with the different reed switches; col. 5 line 43 to col. 6 line 17].
Claim 6, Maynus discloses a system for underwater use comprising an electronic-control apparatus [10] for underwater use equipped with a management and control [60, 62, 98] of the apparatus [10] electrically associated with a supply circuit of the apparatus [col. 5 line 43 to col. 6 line 17], which comprises at least one power-supply battery [98], and equipped with a reed-technology sensor [66/68/70] designed to supply electrical information to the management and control mechanism [60, 62, 98] of the apparatus for bringing about a change of state of the apparatus for opening or closing the supply circuit [movement of the actuator 150 changes the circuits that are connected to perform different operations; col. 5 line 43 to col. 6 line 17], wherein the system comprises an actuator device [150] for change of state of said apparatus according to claim 1. 
Claim 7, Maynus discloses the system for underwater use according to claim 6, wherein the management and control mechanism [60, 62, 98] of the apparatus is designed to receive time-variable magnetic pulses [generated from movement of the actuator by magnetic generating means 152/154/156] from said magnetic-field generator and to establish in which operating condition the apparatus is, as well as to drive an opening or closing of the supply circuit [col. 5 line 43 to col. 6 line 17].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maynus [US 5,010,529] in view of Kolless [US 3,445,796].

Maynus fails to teach that the magnetic-field generator of the actuator device comprises an electromagnet in electrical connection with an emitter for emission of time-variable magnetic pulses, where the time-variable pulses stimulate the reed-technology sensor 
Kolless teaches that a signal switching arrangement was known to be constructed comprising a reed-technology sensor [19/20/21] actuated by a permanent magnet [25; figure 1] to stimulate the reed-technology sensor [col. 3 line 65 to col. 4 line 3] or a reed-technology sensor [19/20/21] actuated by an electromagnet [27] in electrical connection with an emitter [28] for emission of time-variable magnetic pulses, where the time-variable pulses stimulate the reed-technology sensor [col. 4 lines 25-52].
Kolless shows that the use of a magnet or an electromagnet with an emitter to actuate a reed sensor is an equivalent structure known in the art.  Therefore, because these two reed switch activation structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to substitute the magnetic-field generator comprising a permanent magnet of Maynus for  an magnetic-field generator comprising an electromagnet in electrical connection with an emitter as taught by Kolless since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.	


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant contends claim 1 as amended differentiates from the applied prior art of record, Maynus, in that in an inoperating condition, where said actuator device is not associated with said at least part of said apparatus.
“As disclosed in the description of the present application, and as shown in FIG. 3, when the actuator device (10) is in an inoperative condition - i.e., when the magnetic-field generator (15) of the device (10) is NOT interfacing the reed-technology sensor (30) of the electronic-control apparatus (20) - the main body (12) of the actuator device (10) is completely separate from the apparatus (20).”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the main body is completely separated from the apparatus) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 is not associated with said at least part of said apparatus”.  This means that the actuator device is not associated with at least a part of the apparatus, not that it is completely separated as argued and purportedly shown in figure 3.  Therefore, Maynus teaches the claimed limitation since when the actuator 150 is in an inoperating position as shown in figures 1 and 2, the magnets 152, 154 and 156 no on interact with any of the red switches 66, 68, 70 and is therefore in the off state [col. 5 lines 43 to col. 6 line 17].  In this condition the actuator 150 is not associated with the forward portion of the slot 14 near end 16 nor the reed switched 66/68/70, i.e. at least part of the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837